Perlin, C.J. The complaint of claimant, a Louisiana Corporation, seeks recovery in the amount of $5,119.70 for damages sustained to its Barge JONES-110 on the DesPlaines River on August 13,1966, when a bridge owned and operated by respondent closed and struck the barge. The record consists principally of depositions of claimant’s witnesses, and a stipulation of both parties that the depositions may be received in lieu of oral testimony. Respondent offered no witnesses on its behalf, and filed no departmental report. The evidence shows that the barge was being towed on the DesPlaines River at or near the Ruby Street bridge in Joliet, Illinois. George Durham, a mate, who was on the barge at front end during the accident, testified that the boat blew a signal whistle for the approach to the bridge. The bridge tender responded with a green light, and proceeded to open the bridge, but, when the barge was about half way under, the bridge was dropped, tearing a valve on the load line of the barge, which carried tanks on it. Mr. Durham further testified that a green light means that the bridge is opening, and was blinking at the time of the occurrence. Claimant originally sought damages to the barge in the sum of $5,119.70, but later testimony of Rubin Cioll, president of claimant corporation, revealed that replacement of two 8" gate valves amounted to $790.00, and that it cost $50.00 to test two cargo headers. A stipulation signed by the parties states: “That, if liability is established, claimant’s damages do not exceed the sum of $800.00.” There is no dispute on the question of respondent’s negligent operation of the bridge in lowering it after giving notice that the boat could proceed downstream. Claimant is hereby awarded the sum of $800.00.